Citation Nr: 0610214	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left ankle injury.

2.  Entitlement to service connection for the residuals of a 
kidney laceration.


REPRESENTATION

Appellant represented by:	Jennifer M. Callahan, Ed.D., 
Representative


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1946 to October 1947.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 Department of Veterans Affairs (VA), Regional Office 
(RO), rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A review of the 
record shows the veteran was notified, generally, of the 
evidence not of record that was necessary to substantiate his 
service connection claims and of which parties were expected 
to provide such evidence by correspondence dated in February 
2003.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) also issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), 
finding that the VCAA notice requirements applied to all 
elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claims 
are provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2005).  For records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain any relevant records, unless further efforts would be 
futile; however, the claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the record shows that attempts to obtain the 
veteran's complete service medical records were unsuccessful 
and that reports indicate they may have been lost due to 
fire.  The veteran claims that he sustained injuries, 
including a broken left ankle and a punctured kidney, in a 
motor vehicle accident in Germany in May 1946.  VA hospital 
records dated in December 1950 show he sustained injuries 
when he was hit by a truck in 1946 and that upon examination 
he complained that his left ankle had turned a few times over 
the previous four years.  Correspondence dated in December 
1953 associated with the veteran's application for an 
insurance policy requested VA and service department 
information concerning treatment related to his kidney.  In 
light of the heightened level of VA assistance in cases where 
service medical records are presumed to have been lost or 
destroyed while under government control, the Board finds the 
December 1950 and December 1953 documents support his claims 
of having sustained left ankle and kidney injuries to some 
extent during active service.

Although the veteran underwent VA examination in July 2002 
which noted no residuals of left ankle or kidney injuries, 
the examiner provided no specific opinion as to these 
matters.  In his March 2004 substantive appeal the veteran 
also referred to private medical records dated in 2004 which 
he stated revealed a large mass on his left kidney.  These 
private medical records were apparently not submitted for 
inclusion in the record.  The Board finds further development 
is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.

2.  The veteran should be requested to 
identify any additional existing VA or 
non-VA medical records pertinent to his 
claims.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If records identified by the 
veteran cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review.

3.  The veteran should be scheduled for 
appropriate VA examinations for opinions 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has any 
chronic residuals as a result of left 
ankle or kidney injuries during active 
service.  The examiner should be notified 
that the veteran's service medical 
records are unavailable, but that 
credible evidence demonstrates he 
incurred left ankle and kidney injuries 
of unknown severity during active 
service.  A detailed history should be 
elicited from the veteran as to the 
specific left ankle and kidney injuries 
incurred and the type of treatment 
provided in service.

All indicated tests and studies are to be 
performed.  Prior to the examinations, 
the claims folder must be made available 
to the physicians for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

